                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



 United States of America,                              Case No. 18-cr-263 DWF/ECW

                       Plaintiff,

        v.                                                         ORDER

 Marcus Anthony Mattox,

                       Defendant.


       This case is before the Court on the United States of America’s Motion for

Discovery (Dkt. No. 10); and Defendant’s Motion to Suppress Statements (Dkt. No. 30),

Defendant’s Motion to Suppress Items Obtained by Warrantless Seizure (Dkt. No. 31),

Defendant’s Motion for Disclosure of Evidence Favorable to the Defendant (Dkt. No.

32), Defendant’s Motion for Disclosure of Grand Jury Transcripts (Dkt. No. 33),

Defendant’s Motion for Pretrial Disclosure of Jencks Act Material (Dkt. No. 34),

Defendant’s Motion for Disclosure of 404 Evidence (Dkt. No. 35), Defendant’s Motion

for Disclosure of Wiretaps and Other Electronic Surveillance (Dkt. No. 36), Defendant’s

Motion for Discovery and Inspection (Dkt. No. 37), and Defendant’s Motion to Retain

Rough Notes (Dkt. No. 38).

       Benjamin Bejar and Thomas Calhoun-Lopez, Assistant U.S. Attorneys, appeared

on behalf of the United States of America and F. Clayton Tyler appeared on behalf of

Defendant Marcus Anthony Mattox, who was present at the January 25, 2019 hearing on

the instant motions.
       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     United States of America’s Motion for Discovery (Dkt. No. 10) is

GRANTED.

       2.     Defendant’s Motion for Disclosure of Evidence Favorable to the Defendant

(Dkt. No. 32) is DENIED AS MOOT based on the representations of the parties at the

hearing on the pretrial motions.

       3.     Defendant’s Motion for Disclosure of Grand Jury Transcripts (Dkt. No. 33)

is GRANTED IN PART AND DENIED IN PART. According to the United States

Supreme Court, there is a “long established policy that maintains the secrecy of the grand

jury proceedings in the federal courts.” United States v. Proctor & Gamble Co., 356 U.S.

677, 681 (1958) (citations omitted). A defendant must allege a “particularized need”

with support for the records. See United States v. Warren, 16 F.3d 247, 253 (8th Cir.

1994) (citing Fed. R. Crim. P. 6(e)(3)(C)(ii)). For example, a court may authorize

disclosure of grand jury transcripts where a defendant “shows that a ground may exist to

dismiss the indictment because of a matter that occurred before the grand jury. . . .” Fed.

R. Crim. P. 6(e)(3)(E)(ii). A bare allegation that grand jury records are necessary does

not satisfy “particularized need” requirement. See Warren, 16 F.3d at 253. Defendant

has made no showing of a particularized need for the grand jury transcripts. However,

the Government will produce any grand jury transcripts for any witness it intends to call

at trial. The Government has represented that it will voluntarily produce any such

transcripts within three (3) working days before commencement of trial with its voluntary

production of Jencks Act material.

                                                2
       4.     Defendant’s Motion for Pretrial Disclosure of Jencks Act Material (Dkt.

No. 34) is DENIED. Defendant requests disclosure of Jencks Act material at least seven

days before trial. The Jencks Act plainly provides that “no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena,

discovery, or inspection until said witness has testified on direct examination in the trial

of the case.” 18 U.S.C. § 3500. The Eighth Circuit has repeatedly held that the

government cannot not be required to make pretrial disclosure of Jencks Act material.

See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984). Nothing in this

Order, however, precludes the Government from voluntarily disclosing any Jencks Act

material three (3) working days before commencement of trial, as it represented it would

at the hearing.

       5.     Defendant’s Motion for Disclosure of 404 Evidence (Dkt. No. 35) is

DENIED AS MOOT based on the representations of the parties at the hearing on the

pretrial motions. The Government shall produce Rule 404(b) evidence in a manner

consistent with its Response to Defendant’s Pretrial Motions (Dkt. No. 42) at least

fourteen (14) days before commencement of trial.

       6.     Defendant’s Motion for Disclosure of Wiretaps and Other Electronic

Surveillance (Dkt. No. 36) is DENIED AS MOOT based on the representations of the

parties at the hearing on the pretrial motions.




                                                  3
       7.     Defendant’s Motion for Discovery and Inspection (Dkt. No. 37) is

DENIED AS MOOT based on the representations of the parties at the hearing on the

pretrial motions.

       8.     Defendants’ Motion to Retain Rough Notes (Dkt. No. 38) is TAKEN

UNDER ADVISEMENT. The parties shall submit briefing to the Court regarding

whether Defendant is entitled to the production of law enforcement officers’ rough notes,

including whether Defendant’s request for production of such notes is timely, at the same

time they submit their respective briefing on the motions to suppress as set forth below in

paragraph 9 of this Order. This motion will be addressed in a separate Order to issue.

       9.     With respect to Defendant’s Motion to Suppress Statements (Dkt. No. 30)

and Defendant’s Motion to Suppress Items Obtained by Warrantless Seizure (Dkt. No.

31), the parties requested that supplemental briefing be due following the filing of a

transcript by the court reporter of the motions hearing. Defendant’s supplemental brief

will be due on or before February 22, 2019. The Government’s supplemental brief in

opposition to Defendant’s motions will be due on or before March 8, 2019. These

motions (Dkt. Nos. 30 and 31) will be addressed in a separate Report and

Recommendation to issue.


DATED: January 28, 2019                          s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                                 4
